UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2009 ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-5491 75-0759420 (State or other jurisdiction (Commission file Number) (IRS Employer of incorporation) Identification No.) 2 BOULEVARD SUITE 5450 HOUSTON, TEXAS 77056-6189 (Address of principal executive offices) (zip code) (713) 621-7800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 7.01. Regulation FD Disclosure The following information is furnished pursuant to Item 7.01: The Offshore and Land Rig Fleet and Contract Status Reports for Rowan Companies, Inc., each as of March 23, 2009, is attached as Exhibit 99.1 and 99.2. Item 9.01. Financial Statements and Exhibits (c) Exhibits Exhibit Number Exhibit Description 99.1 Offshore Rig Fleet and Contract Status atMarch 23, 2009 99.2 Land Rig Fleet and Contract Status at March 23, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROWAN COMPANIES, INC. By: /s/ W. H.
